Citation Nr: 1617177	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral eye disability to include as due to radiation exposure.

4. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2011, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2014, the Board, in part, reopened the issue of entitlement to service connection for a right knee disability to include as secondary to a service-connected left knee disability and then remanded this issue for further development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for PTSD, a bilateral eye disability to include as due to radiation exposure, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability to include as secondary to a service-connected left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in a December 2008 letter, prior to the appealed April 2009 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The December 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the January 2014 remand instructions, a VA examination was provided in February 2014 which provided the specific opinions requested by the January 2014 remand.  In light of the above, the Board finds that the RO substantially complied with the January 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in November 1971, January 2010 and February 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the November 1971, January 2010 and February 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a videoconference hearing on appeal in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran's service treatment records showed no complaints or treatment for a right knee disability.  The Veteran's January 1969 separation was also negative for complaints or treatment for a right knee disability.

A November 1971 VA examination diagnosed the Veteran with chondromalacia of both the left and right patella.

The Veteran underwent a VA examination in January 2010.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees with right knee chondrocalcinosis and previous medial meniscectomy of the left knee.  The examiner noted that the Veteran reported that he began having right knee pain approximately 15 years ago in the mid-1990s.  He denied any injury to his right knee while in the service or since his military discharge.  He reported the onset of the symptoms being slow and gradual in the right knee and believed that they were the result of his gait change which was caused by his service-connected left knee disability.  The diagnosis was degenerative joint disease of the bilateral knees with right chondrocalcinosis and previous medial meniscectomy of the left knee.  The examiner opined that it was less likely than not that the Veteran's right knee was related to his active duty service.  The examiner noted that although the Veteran had degenerative arthritis of the right knee, he believed that the most predominant feature of the right knee was the large amount of chondrocalcinosis in the right knee which predisposes and leads to early degenerative arthritis.  Chondrocalcinosis was not caused by any sort of gait abnormality or change.  The examiner believed that the process that had occurred in the right knee slowly over the years was an independent process of his gait abnormality and change.  The examiner noted that the chondrocalcinosis "has nothing to do with a gait change."  The examiner also noted that the chondrocalcinosis was responsible for the degenerative process in the right knee.   

Per the January 2014 Board remand instructions, the Veteran underwent a VA examination in February 2014.  The examiner noted a diagnosis of degenerative joint disease of the right knee.  The examiner opined that it was less likely than not that the Veteran's left knee disability aggravated his degenerative joint disease of his right knee chondrocalcinosis.  Notably, the prevailing medical literature did not support the deterioration of a joint as a result of pre-existing pathology in a contralateral joint.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not warranted.

As there are current diagnoses of degenerative joint disease and chondrocalcinosis of the right knee, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

There are no clinical findings or diagnoses of degenerative joint disease of the right knee during service or for several years thereafter.  The first post-service evidence of arthritis of the right knee is the May 2008 x-rays which revealed degenerative changes in the right knee.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Notably, while a November 1971 VA examination indicated that the Veteran had chondromalacia of the right knee, chondromalacia is not included among the chronic diseases for which a presumption of service connection applies under 38 C.F.R. § 3.309(a).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting that he experienced right knee pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that on VA examination in January 2010, the Veteran reported that he only began having right knee pain approximately 15 years ago in the mid-1990s.  Additionally, the January 2010 VA examiner also noted that the Veteran denied any injury to his right knee while in the service or since his military discharge.

As the Veteran was not diagnosed with a right knee disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service on a direct basis.  Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a right knee disability and the only medical opinion addressing the etiology of the right knee disability weighs against the claim.  As noted above, the January 2010 VA examiner opined that it was less likely than not that the Veteran's right knee was related to his active duty service.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a left knee disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the right knee disability on a secondary basis weigh against the claims.  Notably, the January 2010 and February 2014 VA examiners determined that it was less likely than not that any of the Veteran's claimed right knee disability was related to his service-connected left knee disability.

Additionally, per the January 2014 Board remand instructions, the February 2014 VA examiner specifically addressed aggravation when determining that it was less likely than not that the Veteran's left knee disability aggravated his degenerative joint disease of his right knee chondrocalcinosis as the prevailing medical literature did not support the deterioration of a joint as a result of pre-existing pathology in a contralateral joint.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a right knee disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed right knee disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right knee disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the right knee disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its June 2013 rating decision, the RO, in part, denied entitlement to service connection for PTSD, entitlement to service connection for a bilateral eye disability to include as due to radiation exposure, and entitlement to service connection for residuals of a head injury.  In a May 2014 correspondence, the Veteran filed an NOD with these particular findings of the June 2013 rating decision.

While the Veteran expressed disagreement with the June 2013 rating decision, it appears that no subsequent statement of the case was ever issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to service connection for PTSD, entitlement to service connection for a bilateral eye disability to include as due to radiation exposure, and entitlement to service connection for residuals of a head injury remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 


Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for PTSD, entitlement to service connection for bilateral eye disability to include as due to radiation exposure, and entitlement to service connection for residuals of a head injury, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


